jq,z%/U¢',/U, //

. _ LU-KE. A. STANTON .
# 1830011 - TDcJ-cID stiles 'Unit . 3060 FM 3514 ~ Beaumont, Texas 77705

Monday, December 21, 2015

1 -. 1 ~ RECENEDIN
Clerk of the Court j . _ _ _ coURTOF_CRlM|NALAPPEAl-S
COURT OF CRIMINAL APPEALS' _

OF TEXAS -- . DEC 23 2935
P.O- BOX 12308_ ».
Capitol 'Station . _ _ Abe' Acosta, Clerk

Austin, Texas 78711

RE: Ex Parte LUKE STANTON .
CCA NOS: WR-79,389-09, WR-79/389-10, and WR-79,'389-ll

Dear Sir:

Applicant in the above styled and numbered cause&es,e are requesting the/
an updated status on Applicant' s Applications for a Writ of Habeas Corpus,
Submitted to the 211 h Judical District Court of Denton Countygon August 07,2'1§
2015{ then transfered to this Honorable Court of Criminal'AppealS on September
29, 2015, Subsequent to,'Applicant submitted his Objections to the Trial Court's

Findings of Fact, and Conclusion-of_Law, and the denial.
Within the above, Applicant is requesting the Status, whether it's been:

[] Pending; []Denied; [] Dismissed; []Granted; ord [] OTHER ®» .

The requested above is needed to meet the AEDPA tmme-limits on the filing

Applicant's.Federal Petition for Writ of Habeas Corpus.

Please find an enclosed Self Addressed Stamped Envelope, with a copy of this~§§§)

letter/ to be stamped with the Court's receiving date, and its reply answer.¢é@r

Your Kindness in the above matter is greatly appreciated!

Nrelyg%/f@/ ,
CC: LARA TOMLIN

Luke Stanton #1830011 ASSt. District Attorney
1450 E. McKinney St. Ste 3100
Denton, Texas 76209